DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0060796) in view of Kwong et al (US 2008/0261076, hereafter Kwong ;076).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising the following compound in the light emitting layer, i.e.an organic electroluminescent material ([0006], [0139], and [0080] – 1-18):

    PNG
    media_image1.png
    226
    297
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). Ar12 and Ar11 are given by (Page 7- H21 and 11 Page H77):

    PNG
    media_image2.png
    106
    151
    media_image2.png
    Greyscale
and  
    PNG
    media_image3.png
    80
    102
    media_image3.png
    Greyscale
, respectively.
The reference further discloses that Ar11 or Ar12 can be a C2-60 heteroaryl group substituted with a C6-60 aryl group ([0027]). Thus, the disclosure of the reference encompasses a compound where Ar11 or Ar21 is given by H21 and substituted with a phenyl group, i.e. a C6 group, while the other of  Ar11 or Ar21 is given by H77.
From the above, when n1 and n2 are zero (0), the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image4.png
    264
    290
    media_image4.png
    Greyscale
,
where ring A is an unsubstituted naphthalene and ring B is an unsubstituted benzene ting. The recited group L1 is a single bond and Ar1 is phenyl ring. The groups X1 and X2 are N; the group X3 is CR6, where R6 is an unsubstituted phenyl ring; L2 is a single bond; the integer c is four (4); and Ar3 is H.
While the reference discloses that the light emitting layer comprises a metal complex, the reference does not disclose the metal complex given by formula 1 as recited in the present claims.
	Kwong ‘076 discloses a light emitting device comprising a light emitting layer comprising the following phosphorescent compound as a dopant (Abstract, [0043] and Page 7 – Compound 22):

    PNG
    media_image5.png
    297
    446
    media_image5.png
    Greyscale
,
corresponding to recited Formula (1), where the recited group R1 is H and the recited integer a is one (1). The recited group R2 is methyl and b is four (4). In the compound of the reference “acac” is acetylacetonate ([0027]), i.e.

    PNG
    media_image6.png
    389
    757
    media_image6.png
    Greyscale
,
where R3 and R5 are methyl and R4 is H. The reference discloses that such phosphorescent compound result in devices with high efficiencies, stabilities, and processabilities (Abstract).
Given that both Kim et al and Kwong ‘076 are drawn to organic light emitting device comprising host compounds and metal complexes in the light emitting layer, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Kwong ‘076, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Kim et al and thereby obtain an organic electroluminescent material comprising recited Formulas (1) and (2) with a reasonable expectation of success.

Regarding claim 4, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. Given that the claims do not require the substituted species recited in claim 4, Kim et al discloses the compound of the claims

Regarding claim 5, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. From the discussion above, Kwong ‘076 discloses compound (D-5) of the claims, i.e.

    PNG
    media_image7.png
    126
    234
    media_image7.png
    Greyscale
.

Regarding claim 6, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. From the discussion above, Kim et al discloses compound (H-2) of the claims, i.e.

    PNG
    media_image8.png
    184
    169
    media_image8.png
    Greyscale
.

Regarding claim 7, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. As discussed above Kim et al discloses an organic electroluminescent device as recited in the present claims.

Regarding claim 8, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the compound is a host ([0141]), while Kwong ‘076 discloses that the compound is a dopant.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0060796) in view of Kwong et al (US 2003/0072964, hereafter Kwong ‘965).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising the following compound in the light emitting layer, i.e.an organic electroluminescent material ([0006], [0139], and [0080] – 1-18):

    PNG
    media_image1.png
    226
    297
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). Ar12 and Ar11 are given by (Page 7- H21 and 11 Page H77):

    PNG
    media_image2.png
    106
    151
    media_image2.png
    Greyscale
and  
    PNG
    media_image3.png
    80
    102
    media_image3.png
    Greyscale
, respectively.
The reference further discloses that Ar11 or Ar12 can be a C2-60 heteroaryl group substituted with a C6-60 aryl group ([0027]). Thus, the disclosure of the reference encompasses a compound where Ar11 or Ar21 is given by H21 and substituted with a phenyl group, i.e. a C6 group, while the other of  Ar11 or Ar21 is given by H77.
From the above, when n1 and n2 are zero (0), the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image4.png
    264
    290
    media_image4.png
    Greyscale
,
where ring A is an unsubstituted naphthalene and ring B is an unsubstituted benzene ting. The recited group L1 is a single bond and Ar1 is phenyl ring. The groups X1 and X2 are N; the group X3 is CR6, where R6 is an unsubstituted phenyl ring; L2 is a single bond; the integer c is four (4); and Ar3 is H.
While the reference discloses that the light emitting layer comprises a metal complex, the reference does not disclose the metal complex given by formula 1 as recited in the present claims.
	Kwong ‘965 discloses an organic light emitting device comprising the following compound in the light emitting layer (Abstract, [0001], [0085], and [0165] – Formula V):

    PNG
    media_image9.png
    306
    486
    media_image9.png
    Greyscale
,
corresponding to recited Formula (1, where R1 is H, R3 and R5 are methyl, and R4 is H. In the compound of the reference the recited group R2 is H and not methyl as recited in the present claims. However, this compound is but one embodiment and attention is directed to Formula (III) of the reference ([0145]):

    PNG
    media_image10.png
    470
    629
    media_image10.png
    Greyscale
,
where R1-R4 correspond to R2 in recited Formula (1) and are disclosed as being H or the group R11 ([0149]). R11 is disclosed being a C1-20 alkyl and exemplified as methyl or isobutyl ([0150] and [0169]). Accordingly, the reference discloses a compound where R2 is recited Formula (1) is methyl or iso-butyl. The reference discloses that organic light emitting device with light emitting layers comprising the compound have high external quantum and luminous efficiencies as well as improved device lifetimes ([0178]).
Given that both Kim et al and Kwong ‘965 are drawn to organic light emitting device comprising host compounds and metal complexes in the light emitting layer, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Kwong ‘965, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Kim et al and thereby obtain an organic electroluminescent material comprising recited Formulas (1) and (2) with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. As discussed above, Kwong ‘965 discloses a compound where R1 is H; R2 is methyl and R4 is H; the integers a and b are one (1). In the compound of the reference the recited groups R3 and R5 are methyl and not iso-propyl as recited in the present claims.  However, in Formula (III) the co-ligand (A1-A2) is generally disclosed as ([0018]):

    PNG
    media_image11.png
    148
    106
    media_image11.png
    Greyscale
,
where R11 is disclosed as a C1-20 alkyl and exemplified as isopropyl ([0012] and [0169]). Accordingly, the reference discloses a compound where the recited group R3 and R5 are iso-propyl

Regarding claim 4, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. Given that the claims do not require the substituted species recited in claim 4, Kim et al discloses the compound of the claims

Regarding claim 5, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. From the discussion above, Kwong ‘965 discloses compound (D-1) of the claims, i.e.

    PNG
    media_image12.png
    148
    209
    media_image12.png
    Greyscale
.

Regarding claim 6, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. From the discussion above, Kim et al discloses compound (H-2) of the claims, i.e.

    PNG
    media_image8.png
    184
    169
    media_image8.png
    Greyscale
.

Regarding claim 7, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. As discussed above Kim et al discloses an organic electroluminescent device as recited in the present claims.

Regarding claim 8, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the compound is a host ([0141]), while Kwong ‘965 discloses that the compound is a dopant ([0085]).

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 

Applicants argue that Kim et al does not disclose or suggest formula (3) in claim 1 as amended. However, as discussed in the rejections above, Kim et al discloses the following compound:

    PNG
    media_image1.png
    226
    297
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). Ar21 and Ar11 are given by (Page 7- H21 and 11 Page H77):

    PNG
    media_image2.png
    106
    151
    media_image2.png
    Greyscale
and  
    PNG
    media_image3.png
    80
    102
    media_image3.png
    Greyscale
.
The reference further discloses that Ar11 or Ar12 can be a C2-60 heteroaryl group substituted with a C6-60 aryl group ([0027]). Thus, the disclosure of the reference encompasses Ar11 or Ar21 being substituted with a phenyl group, i.e. a C6 group. Thus, when n1 and n2 are zero (0), the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image4.png
    264
    290
    media_image4.png
    Greyscale
,
where ring A is an unsubstituted naphthalene and ring B is an unsubstituted benzene ting. The recited group L1 is a single bond and Ar1 is phenyl ring. The groups X1 and X2 are N; the group X3 is CR6, where R6 is an unsubstituted phenyl ring; L2 is a single bond; the integer c is four (4) and Ar3 is H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767